--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.16

 
ENGINEERING SERVICES AGREEMENT
 
This Agreement (“Agreement”) executed as of November 1, 2011 (“Contract Date”),
by and between AirTouch, Inc. (“Company”) and AirTouch Labs, Inc,
(“Contractor”).
 
Company and Contractor agree as follows:
 
1.           Contract Service
 
The Contractor will provide hardware and software wireless communication device
engineering services as necessary to bring the Company’s product line of
wireless telecommunication devices to market beginning with management and
completion of the contract that Company with SilverPlus.
 
2.           Term of Contract
 
The term of this contract shall be for a period of one year from the Contract
Date.
 
3.           Termination
 
This Agreement may be terminated for any reason by Company upon thirty (30) days
prior written notice at any time during the period of performance without
penalty to Company.  Upon receipt of notice of termination or partial
termination from Company, Contractor shall immediately cease performance of the
services to the extent set forth in the termination notice and shall take all
reasonable steps to minimize costs relating to such termination.  Company shall
pay for services properly rendered through the date of termination.
 
4.           Compensation
 
In consideration of services performed, Company shall pay Contractor a fixed
rate of $54,750 per month.  Contractor is not authorized to make expenditures or
incur obligations on behalf of the Company without prior approval from the
Company.
 
Contractor agrees to submit invoices on a monthly basis.  Invoices are due upon
receipt.
 
5.           Other Provisions
 
All changes to the scope of the services under this contract shall be in
writing.
 
Company understands that Contractor may be engaged by one or more other
institutions for Contractor’s services.
 
6.           Independent Contractor
 
Contractor is an independent contractor and is not an agent or employee of the
Company.  The Contractor shall be solely responsible for payment of all taxes
due and insurance, licenses and other fees resulting from income received from
Company or from doing business.
 
Contractor shall indemnify and hold Company harmless against all liability and
loss resulting from Contractor’s failure to pay all taxes fees imposed by the
government under employment insurance, social security and income tax laws with
regard to Contractor’s employees engaged in the performance of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
7.           Ownership of Intellectual Property and Software
 
Any and all inventions, discoveries, developments, and innovations conceived by
the Contractor during this engagement relative to the duties under this
Agreement shall be the exclusive property of the Company; and the Contractor
hereby assigns all rights, title, and interest in the same to the Company.
 
8.           Confidentiality
 
The Contractor acknowledges that during the engagement, the Contractor will have
access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records, and specifications owned or
licensed by the Company and/or used by the Company in connection with the
operation of its business including, without limitation, the Company’s business
and product processes, methods, customer lists, accounts, and procedures. The
Contractor agrees that the Contractor will not disclose any of the aforesaid,
directly or indirectly, or use any of them in any matter, either during the term
of the Agreement or at any time thereafter, except as required in the course of
this engagement with the Company. All files, records, documents, blueprints,
specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company, whether prepared by the Contractor or otherwise coming into the
Contractor’s possession, shall remain the exclusive property of the
Company.  The Contractor shall not retain any copies of the foregoing without
the Company’s prior written permission.
 
9.           Nonwaiver
 
No waiver of any breach of this Agreement shall operate as a waiver of any
similar subsequent breach or any breach of any other provision of this
Agreement.
 
10.           Severability
 
If any provision of this Agreement is held invalid by a court of competent
jurisdiction, that provision shall be severed from this Agreement and the
remaining provisions of this Agreement shall continue in full force and effect.
 
11.           Assignments/Subcontracts
 
Neither party may assign this Agreement without the written consent of the other
party, which shall not be unreasonably withheld. Contractor shall not
subcontract any of the services without prior written consent of the Company.
 
12.           Governing Law
 
The interpretation of the terms and conditions shall be governed by the laws of
the County of Orange, State of California. The performance of the services shall
be in full compliance with the laws of the state in which the services are
performed.
 
13.           Notice
 
All notices required to be given under this Agreement shall be in writing,
signed by or on behalf of the party giving the same, and transmitted to the
addresses shown below or such successor addresses as that party may specify by
notice hereunder.
 
To Company:


AirTouch, Inc.
Attn: CFO
1401 Dove Street, Suite 330
Newport Beach, CA 92660
Telephone: (949) 825-6570
Facsimile: (949) 825-6578




 
2

--------------------------------------------------------------------------------

 
To Contractor:


AirTouch Labs, Inc.
1401 Dove Street, Suite 330
Newport Beach, CA 92660
Telephone: (949) 825-6570
 
14.           Entire Agreement
 
Both parties acknowledge that they have read this Agreement and agree to be
bound by its terms and further agree that it is the entire agreement between the
parties hereto superseding all prior agreements, written or oral, relating to
the subject matter hereof. No modification or waiver of any provision shall be
binding unless in writing signed by the party against who such modification or
waiver is sought to be enforced.
 
In witness whereof, Company and Contractor have executed this Agreement as of
the date first written above.
 
 
 
AIRTOUCH, INC.
 
 
AIRTOUCH LABS, INC.
 
  By: /s/ Jerome S. Kaiser   By: /s/ Hidekazu Nakama   Name: Jerome S. Kaiser  
Name: Hidekazu Nakama   Title: VP/CFO   Title: CEO  

 
 
 
 
3

--------------------------------------------------------------------------------